DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Response to Amendment
The Examiner acknowledges Applicant’s response filed on 01/27/2022 containing amendments and remarks to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 7-8, filed 01/27/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has persuasively argued that Al-Ghamdi, when considered in its entirety, discloses and suggests adding steam 127 to both the first and second cracking zone. Addition of steam 127 to both the first and second cracking zones results in an environment that would be expected to comprise more than 0.1 mol.% water. Therefore, the rejections of claims 1-20 under 35 U.S.C. 103 have been withdrawn. 
No prior art alone or in combination with references discloses a process for producing petrochemical products form a hydrocarbon material as recited in claims 1 and 11. Specifically, the prior art does not disclose or reasonably suggest separating the hydrocarbon material into a lesser boiling point fraction and a greater boiling point fraction, combining steam with the greater boiling point fraction upstream of cracking such that the steam:oil mass ratio is from 0.5 to 1.0 such that the partial pressure of the greater boiling point fraction is reduced, cracking at least a portion of the greater boiling point fraction, and cracking at least a portion of the lesser boiling point fraction in an environment comprising less than 0.1 mol.% water. 
The closest prior art of record, Al-Ghamdi et al. (US 2018/0346827 A1, cited in the IDS dated 12/04/2020), discloses a process for producing one or more petrochemical products from a hydrocarbon material, such as crude oil, ([0005]) comprising:
introducing a hydrocarbon feed stream 102 to a feed separator 104 to separate the hydrocarbon feed stream into a greater boiling point fraction stream 106 and a lesser boiling point fraction stream 108 ([0037]);
cracking the greater boiling point fraction stream in the presence of a first catalyst at a reaction temperature from 500oC to 700oC to produce a first cracking reaction product stream ([0041]; [0049]); 
cracking the lesser boiling point fraction stream in the presence of a second catalyst at a reaction temperature of from 500oC to 700oC to produce a second cracking reaction product stream ([0042]; [0056]); and
separating the petrochemical product stream from one or both of the first cracking reaction product stream or the second cracking reaction product stream ([0044]; [0045]). 
Al-Ghamdi differs from the claimed invention in that Al-Ghamdi teaches and illustrates adding steam 127 to both the first and second cracking reaction zones to increase the temperature of the cracking reaction zones ([0041]; [0042]; Fig. 2). Al-Ghamdi fails to disclose or suggest cracking the lesser boiling point fraction in an environment comprising less than 0.1 mol.% water, and fails to disclose combining steam with the greater boiling point fraction upstream of cracking such that the steam:oil mass ratio is from 0.5 to 1.0. The Examiner notes that Al-Ghamdi explicitly discloses adding steam 127 to the cracking reaction zones and not upstream of the cracking zones. The purpose of the steam in Al-Ghamdi is to providing heating and increase temperature of the cracking zones, whereas the present invention utilizes steam to reduce hydrocarbon/oil partial pressure in the reactor.
Choi et al. (US 2009/0012339 A1), directed to a catalytic cracking process, teaches that steam may be combined with a feed stream upstream of the fluidized catalytic cracking reactor to decrease the partial pressure of the hydrocarbons in the reactor so as to increase the selectivity of light olefins ([0062]; [0070]). Steam is provided in a weight ratio of 0.1 to 2.0 relative to the feedstock ([0070]). 
Powers (US 2004/0054247 A1), directed to catalytic cracking of crude oil, also teaches steam dilution of feed hydrocarbons to lower hydrocarbon partial pressure, enhance olefin formation, and reduce coke formation is known in the art ([0020]). Powers teaches the benefits of steam dilution and dilution ratios ranging from about 0.3/1 to about 5/1 ([0042]; [0051]).
While steam dilution is known in the art, one of ordinary skill in the art would be motivated in view of Choi and Powers to add steam to both the greater and lesser boiling point fractions and would have no reason or motivation to only add steam to the greater boiling point fraction and not the lesser boiling point fraction. The prior are appears to teach benefits that would motivate one of ordinary skill to add steam to both the greater and lesser boiling point fractions and therefore it would not be obvious to try adding steam to one fraction and not the other. 
As such, no prior art reasonable discloses or suggests adding steam to a greater boiling point fraction upstream of cracking such that the steam to oil mass ratio is from 0.5 to 1.0 (claim 1) or at least 0.5 (claim 11), and cracking the lesser boiling point fraction in an environment comprising less than 0.1 mol.% water. Thus, claims 1-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772